      Case 19-33423-bjh13 Doc 13 Filed 11/08/19                               Entered 11/08/19 17:10:50             Page 1 of 17
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION
In re: Charles Christopher Andy                   xxx-xx-7635             §          Case No:     19-33423-bjh-13
       532 Blake Road                                                     §
                                                                                     Date:        11/8/2019
       Wilmer, TX 75172                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.
    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $555.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $33,300.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 19-33423-bjh13 Doc 13 Filed 11/08/19                             Entered 11/08/19 17:10:50                    Page 2 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $555.00       per month, months    1       to   60    .

          For a total of    $33,300.00      (estimated " Base Amount ").
          First payment is due     11/10/2019       .
          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.
Attorney General's Office                                              $5,790.77       6.00%          Month(s) 4-60                       $118.78

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
      Case 19-33423-bjh13 Doc 13 Filed 11/08/19                            Entered 11/08/19 17:10:50                  Page 3 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata
First Bank                                             $509.00        $32,460.00       0.00%                                          Pro-Rata
2010 28X56 Mobile Home

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Mission Financial Svcs                                                 $9,473.40       6.25%                                          Pro-Rata
2008 Volvo VN670
Title Max Corp HQ                                                      $1,200.00       6.25%                                          Pro-Rata
1998 GMC Sierra 1500

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
      Case 19-33423-bjh13 Doc 13 Filed 11/08/19                           Entered 11/08/19 17:10:50                  Page 4 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Dallas County Tax Assessor/Collector                         2010 28 X 56 Mobile Home                                              $817.95
First Bank                                                   2010 28X56 Mobile Home                                            $39,000.00

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                         $6,380.80       Month(s) 1-60                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
ACE Cash Express                                                      $0.00
Acima Credit                                                      $6,897.00
Acima Credit                                                          $0.00
Ad Astra Recovery                                                   $894.00
AT&T Mobility                                                         $0.00
Bank of America                                                     $568.98
CC Holdings/CardMember Services                                     $737.00
Continental Finance Co                                                $0.00
Convergent Outsourcing Inc.                                         $358.72
Credence Resource Management                                        $446.00
Credit One Bank                                                       $0.00
Direct TV                                                             $0.00
Dish Network                                                        $566.63


                                                                Page 4
      Case 19-33423-bjh13 Doc 13 Filed 11/08/19                           Entered 11/08/19 17:10:50                 Page 5 of 17
Case No:      19-33423-bjh-13
Debtor(s):    Charles Christopher Andy


ERC/Enhanced Recovery Corp                                          $871.00
First PREMIER Bank                                                  $752.00
First PREMIER Bank                                                  $413.00
Firstchoice                                                           $0.00
LVNV Funding/Resurgent Capital                                      $763.00
Physicians Emergency Care                                            $92.82
Physicians Emergency Care                                            $63.92
Progressive Finance/Leasing                                           $0.00
Snap Finance                                                          $0.00
Speedy/Rapid Cash                                                     $0.00
Texas Physician Resources LLP                                         $0.00
The Local FCU                                                         $0.00
Toledo Fin                                                          $876.00
Toledo Fin                                                            $0.00
Toledo Fin                                                            $0.00
Toledo Fin                                                            $0.00
Toledo Fin                                                            $0.00
Toledo Fin                                                            $0.00
Txu Electric/TXU Energy                                             $361.53
United Revenue Corp.                                                $332.00
Verizon Wireless                                                  $1,399.00
Wells Fargo Bank NA                                                   $0.00
Wells Fargo Checking                                              $1,380.34
Wholesale Truck And Fi                                                $0.00

TOTAL SCHEDULED UNSECURED:                                      $17,772.94

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     1%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT         TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.




                                                                Page 5
        Case 19-33423-bjh13 Doc 13 Filed 11/08/19                            Entered 11/08/19 17:10:50                    Page 6 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy


D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.




                                                                   Page 6
      Case 19-33423-bjh13 Doc 13 Filed 11/08/19                               Entered 11/08/19 17:10:50                   Page 7 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy


F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.




                                                                   Page 7
      Case 19-33423-bjh13 Doc 13 Filed 11/08/19                              Entered 11/08/19 17:10:50                   Page 8 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy


P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
      Case 19-33423-bjh13 Doc 13 Filed 11/08/19                              Entered 11/08/19 17:10:50                  Page 9 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-33423-bjh13 Doc 13 Filed 11/08/19                            Entered 11/08/19 17:10:50                  Page 10 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 10
     Case 19-33423-bjh13 Doc 13 Filed 11/08/19                            Entered 11/08/19 17:10:50               Page 11 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy




                                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  8th day of November, 2019 :

(List each party served, specifying the name and address of each party)


Dated:           November 8, 2019                                         /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

ACE Cash Express                                   Bank of America                                     Credit One Bank
1231 Greenway Dr, Ste 600                          xxxxxxxx0300                                        xxxxxxxxxxxx9069
Irving, TX 75038                                   PO Box 25118                                        ATTN: Bankruptcy Department
                                                   Tampa, FL 33622-5118                                PO Box 98873
                                                                                                       Las Vegas, NV 89193


Acima Credit                                       CC Holdings/CardMember Services                     Dallas County Tax Assessor/Collector
xxx8107                                            xxxxxxxxxxxx5546                                    xxxxxxxxxxxxxTX00
9815 Monroe Street                                 Attn: Card Services                                 John R. Ames, CTA
4th Floor                                          PO Box 9201                                         PO Box 139066
Sandy, UT 84070                                    Old Bethpage, NY 11804                              Dallas, TX 75313-9066


Acima Credit                                       Charles Christopher Andy                            Direct TV
xx5947                                             532 Blake Road                                      PO Box 5007
9815 Monroe Street                                 Wilmer, TX 75172                                    Carol Stream, IL 60197-5007
4th Floor
Sandy, UT 84070


Ad Astra Recovery                                  Continental Finance Co                              Dish Network
xxx3540                                            xxxxxxxxxxxx0980                                    xxxxxxxxxxxx1204
7330 West 33rd Street North                        PO Box 8099                                         Dept 0063
Suite 118                                          Newark, DE 19714                                    Palatine, IL 60055-0063
Wichita, KS 67205


AT&T Mobility                                      Convergent Outsourcing Inc.                         ERC/Enhanced Recovery Corp
PO Box 650553                                      xxxxx1224                                           xxxxx2775
Dallas, TX 75265-0553                              P.O. Box 9004                                       Attn: Bankruptcy
                                                   Renton, WA 98057                                    8014 Bayberry Road
                                                                                                       Jacksonville, FL 32256


Attorney General's Office                          Credence Resource Management                        First Bank
Child Support Div; BK Reporting                    xxxxx9882                                           xxx2450
Contact                                            17000 Dallas Parkway                                520 W. Summit Hill Drive Ste. 801
OAG/CSD/Mail Code 38                               Suite 204                                           Knoxville, TN 37902
P.O. Box 12017                                     Dallas, TX 75248
Austin, TX 78711-2017




                                                              Page 11
     Case 19-33423-bjh13 Doc 13 Filed 11/08/19             Entered 11/08/19 17:10:50    Page 12 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy


First PREMIER Bank                      Progressive Finance/Leasing            Toledo Fin
xxxxxxxxxxxx8267                        11629 S 700 E St Ste 250               xxxxxxxx8866
Attn: Bankruptcy                        Draper, UT 84020                       2601 Gus Thomasson
PO Box 5524                                                                    Mesquite, TX 75150
Sioux Falls, SD 57117


First PREMIER Bank                      Snap Finance                           Toledo Fin
xxxxxxxxxxxx3829                        136 E. South Temple Ste. 2420          xxxxxxxx7807
Attn: Bankruptcy                        Salt Lake City, UT 84111-1185          2601 Gus Thomasson
PO Box 5524                                                                    Mesquite, TX 75150
Sioux Falls, SD 57117


Firstchoice                             Speedy/Rapid Cash                      Toledo Fin
xx4965                                  Attn: Bankruptcy Dept.                 xxxxxxxx7312
600 West 22nd Street                    PO Box 780408                          2601 Gus Thomasson
Oak Brook, IL 60523                     Wichita, KS 67278                      Mesquite, TX 75150



Internal Revenue Service                Texas Physician Resources LLP          Toledo Fin
Centralized Insolvency Operations       PO Box 8776                            xxxxxxxx6495
PO Box 7346                             Fort Worth, TX 76124-0776              2601 Gus Thomasson
Philadelphia, PA 19101-7346                                                    Mesquite, TX 75150



LVNV Funding/Resurgent Capital          The Local FCU                          Tom Powers
xxxxxxxxxxxx9069                        xxxxxxxxxxx2766                        105 Decker Crt, Ste 1150
Attn: Bankruptcy                        Attn: Bankruptcy                       Irving, TX 75062
PO Box 10497                            PO Box 560303
Greenville, SC 29603                    Dallas, TX 75356


Mission Financial Svcs                  Title Max Corp HQ                      Txu Electric/TXU Energy
xxxx4206                                15 Bull St. Ste. 200                   xxxxxxx0898
Attn: Bankruptcy                        Savannah, GA 31401                     Attention: Bankruptcy
PO Box 2049                                                                    PO Box 650393
Corona, CA 92878                                                               Dallas, TX 75265


Physicians Emergency Care               Toledo Fin                             United Revenue Corp.
xxxxx-xxx-xxx6284                       xxxxxxxx0274                           xxx4711
4040 N Central Expwy 600                2601 Gus Thomasson                     204 Billings Street
Dallas, TX 75204                        Mesquite, TX 75150                     Suite 120
                                                                               Arlington, TX 76010


Physicians Emergency Care               Toledo Fin                             Verizon Wireless
xxxxx-xxx-xxx9508                       xxxxxxxx9552                           xxxxxxxxxx0001
4040 N Central Expwy 600                2601 Gus Thomasson                     Attn: Bankruptcy
Dallas, TX 75204                        Mesquite, TX 75150                     500 Technology Dr, Ste 550
                                                                               Weldon Spring, MO 63304




                                                 Page 12
     Case 19-33423-bjh13 Doc 13 Filed 11/08/19     Entered 11/08/19 17:10:50   Page 13 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy


Wells Fargo Bank NA
xxxxxxxxxxxx3059
Attn: Bankruptcy
1 Home Campus MAC X2303-01A
Des Moines, IA 50328


Wells Fargo Checking
PO Box 5058
Portland, OR 97208




Wholesale Truck And Fi
xxx1502
23970 Us 79 N
Kingwood, TX 77339




                                         Page 13
       Case 19-33423-bjh13 Doc 13 Filed 11/08/19                            Entered 11/08/19 17:10:50                        Page 14 of 17
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: Charles Christopher Andy                    xxx-xx-7635      §      CASE NO: 19-33423-bjh-13
       532 Blake Road                                               §
       Wilmer, TX 75172                                             §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       11/8/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $555.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward
 Trustee Percentage Fee                                                                           $55.00                              $55.50
 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $47.25                               $0.00
 Subtotal Expenses/Fees                                                                         $107.25                               $55.50
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $447.75                              $499.50


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Title Max Corp HQ                    1998 GMC Sierra 1500                  $1,200.00        $4,500.00           1.25%                 $56.25

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                              $56.25

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
         Case 19-33423-bjh13 Doc 13 Filed 11/08/19                           Entered 11/08/19 17:10:50               Page 15 of 17
Case No:     19-33423-bjh-13
Debtor(s):   Charles Christopher Andy



                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $0.00

                                               TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $56.25
      Debtor's Attorney, per mo:                                                                                              $391.50
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                 $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $56.25
      Debtor's Attorney, per mo:                                                                                              $443.25
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                 $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         11/8/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-33423-bjh13 Doc 13 Filed 11/08/19                       Entered 11/08/19 17:10:50               Page 16 of 17


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE:    Charles Christopher Andy                                                CASE NO.     19-33423-bjh-13

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      11/8/2019                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


ACE Cash Express                                 CC Holdings/CardMember Services                   Dallas County Tax Assessor/Collector
1231 Greenway Dr, Ste 600                        Attn: Card Services                               John R. Ames, CTA
Irving, TX 75038                                 PO Box 9201                                       PO Box 139066
                                                 Old Bethpage, NY 11804                            Dallas, TX 75313-9066



Acima Credit                                     Charles Christopher Andy                          Direct TV
9815 Monroe Street                               532 Blake Road                                    PO Box 5007
4th Floor                                        Wilmer, TX 75172                                  Carol Stream, IL 60197-5007
Sandy, UT 84070



Ad Astra Recovery                                Continental Finance Co                            Dish Network
7330 West 33rd Street North                      PO Box 8099                                       Dept 0063
Suite 118                                        Newark, DE 19714                                  Palatine, IL 60055-0063
Wichita, KS 67205



AT&T Mobility                                    Convergent Outsourcing Inc.                       ERC/Enhanced Recovery Corp
PO Box 650553                                    P.O. Box 9004                                     Attn: Bankruptcy
Dallas, TX 75265-0553                            Renton, WA 98057                                  8014 Bayberry Road
                                                                                                   Jacksonville, FL 32256



Attorney General's Office                        Credence Resource Management                      First Bank
Child Support Div; BK Reporting                  17000 Dallas Parkway                              520 W. Summit Hill Drive Ste. 801
Contact                                          Suite 204                                         Knoxville, TN 37902
OAG/CSD/Mail Code 38                             Dallas, TX 75248
P.O. Box 12017
Austin, TX 78711-2017

Bank of America                                  Credit One Bank                                   First PREMIER Bank
PO Box 25118                                     ATTN: Bankruptcy Department                       Attn: Bankruptcy
Tampa, FL 33622-5118                             PO Box 98873                                      PO Box 5524
                                                 Las Vegas, NV 89193                               Sioux Falls, SD 57117
       Case 19-33423-bjh13 Doc 13 Filed 11/08/19                  Entered 11/08/19 17:10:50        Page 17 of 17


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

  IN RE:   Charles Christopher Andy                                        CASE NO.   19-33423-bjh-13

                                                                           CHAPTER    13

                                             Certificate of Service
                                              (Continuation Sheet #1)

Firstchoice                                Snap Finance                                Txu Electric/TXU Energy
600 West 22nd Street                       136 E. South Temple Ste. 2420               Attention: Bankruptcy
Oak Brook, IL 60523                        Salt Lake City, UT 84111-1185               PO Box 650393
                                                                                       Dallas, TX 75265



Internal Revenue Service                   Speedy/Rapid Cash                           United Revenue Corp.
Centralized Insolvency Operations          Attn: Bankruptcy Dept.                      204 Billings Street
PO Box 7346                                PO Box 780408                               Suite 120
Philadelphia, PA 19101-7346                Wichita, KS 67278                           Arlington, TX 76010



Leinart Law Firm                           Texas Physician Resources LLP               United States Trustee- Northern District
11520 N. Central Expressway                PO Box 8776                                 1100 Commerce St, Rm 976
Suite 212                                  Fort Worth, TX 76124-0776                   Dallas, TX 75242
Dallas, Texas 75243



LVNV Funding/Resurgent Capital             The Local FCU                               Verizon Wireless
Attn: Bankruptcy                           Attn: Bankruptcy                            Attn: Bankruptcy
PO Box 10497                               PO Box 560303                               500 Technology Dr, Ste 550
Greenville, SC 29603                       Dallas, TX 75356                            Weldon Spring, MO 63304



Mission Financial Svcs                     Title Max Corp HQ                           Wells Fargo Bank NA
Attn: Bankruptcy                           15 Bull St. Ste. 200                        Attn: Bankruptcy
PO Box 2049                                Savannah, GA 31401                          1 Home Campus MAC X2303-01A
Corona, CA 92878                                                                       Des Moines, IA 50328



Physicians Emergency Care                  Toledo Fin                                  Wells Fargo Checking
4040 N Central Expwy 600                   2601 Gus Thomasson                          PO Box 5058
Dallas, TX 75204                           Mesquite, TX 75150                          Portland, OR 97208




Progressive Finance/Leasing                Tom Powers                                  Wholesale Truck And Fi
11629 S 700 E St Ste 250                   105 Decker Crt, Ste 1150                    23970 Us 79 N
Draper, UT 84020                           Irving, TX 75062                            Kingwood, TX 77339
